ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction for robbery in the second degree, § 569.030 RSMo 1994, as well as the judgment denying his Rule 29.15 motion for postconviction relief. Our original opinion affirmed both judgments but transferred Cause No. 66652, the direct appeal, to the Missouri Supreme Court, to resolve a conflict among the districts of this court with regard to whether a previous finding that a defendant is a prior, persistent or Class X offender must be repeated during the oral pronouncement of sentence. The Missouri Supreme Court has now retrans-ferred the case for reconsideration in light of its opinion in Howard Johnson v. State of Missouri, 938 S.W.2d 264 (Mo. banc 1997), overruling McCaine v. State, 891 S.W.2d 419 (Mo.App.1994) and holding that such prior findings need not be repeated during the oral pronouncement of sentence. In view of this holding, we withdraw our earlier opinion. We again find no error of law. An extended opinion would have no precedential value. Accordingly, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).